The opinion of the court was delivered hy


Mr. Justice Richardson.

■ The evidence of the promise to reimburse the plaintiff’ the ■damages he might sustain came from Mr. John White, who stated that after the vessel had been seized in Charleston, the defendant said she would pay all damages; But even this did not appear to have been said to the plaintiff, and Mr. White •further stated that he understood that at Havanna they had no doubt that the negro might be brought to Charleston. Whether then the defendant had ever made any promise to-*262answer for the damages at any time was questionable. If made at Havanna, for bringing a slave into the United States, but which did not appear, it would have been a promise to indemnify the plaintiff for violating the laws of the United States, which would have been void as against sound policy; if made at Charleston after the seizure of the vessel, of which there was but little evidence, it was a gratuitous undertaking without any consideration. The defendant took a passage for herself and slave from Havanna, upon the usual terms. Both vessel and cargo became liable to seizure and were seized, each party ran a separate and-distinct risk, the defendant that of the loss of her slave, &c. and the plaintiff that of the loss of his vessel fee. and a promise by either to indemnify the other was without consideration and therefore void
King, for motion.
Crafis &f JEcIchard, contra.
The motion is unanimously dismissed. —
JYott, Gant, John» son Sf Huger, Justices, concurred.